ORDER
The Disciplinary Review Board having filed its decision with the Court in DRB 04-189, concluding that JOSEPH E. POVEROMO of HACKENSACK, who was admitted to the bar of this State in 1988, and who has been suspended from the practice of law since June 25, 2003, pursuant to Orders of this Court filed on June 25, 2003, and October 2, 2003, should be suspended from practice for a period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3(lack of diligence), RPC 1.4(a) (failure to communicate with a client),RPC 1.16(b) (failure to protect a client’s interest upon termination of representation and failure to refund to a client an unearned fee), RPC 3.2(failure to expedite litigation), RPC 8.1(b)(failure to reply to a lawful demand for information from a disciplinary authority),and RPC 8.4(a)(vio-lating the Rules of Professional Conduct);
And JOSEPH E. POVEROMO having failed to appear on the return date of the Order to Show Cause issued in this matter;
And the Court having determined from its review of the record in this matter and on the basis of respondent’s failure to appear on the Court’s Order to Show Cause that disbarment is required, In re Kantor, 180 N.J. 226, 850 A.2d 473 (2004);
And good cause appearing;
It is ORDERED that JOSEPH E. POVEROMO be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that JOSEPH E. POVEROMO be and hereby is permanently restrained and enjoined from practicing law; and it is further
*207ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JOSEPH E. POVEROMO pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.